Mayes, J.,
delivered tbe opinion of tbe court.
Tbe facts of this case show, beyond question, that tbe property involved belonged to B. J. Barrier, Sr., father of complainant, at tbe date of tbe father’s death, to wit, in tbe year 1879. When B. J. Barrier, Sr., died, as be left no will, tbe only interest which bis wife inherited was a dower interest; tbe law relative to dower then being in full force. When Albert Kelly Barrier and John Miller Barrier died,' they both being under age and without issue, all their interest in this property was vested by law. in tbe complainant. When complainant’s mother, then Mrs. Hay, made tbe conveyance complained of in this case, she only conveyed a life interest, and, she being now dead, all this property must belong to tbe complainant as tbe sole heir, unless be is barred from setting up bis claim by tbe statute of limitations, and tbe proof utterly fails to establish any such bar. Tbe case of Harvey w. Briggs, 68 Miss. 60, 8 South. 274, 10 L. R. A. 62, is decisive of this case.
Tbe chancellor having decreed tbe property to belong to ap-pellee, and dismissed complainant’s bill, tbe cause is reversed and remanded.